—Appeal from an order of the Family Court, Warren County, entered July 12,1978, which found appellant in willful violation of an order of support and committed him to the Warren County Jail. Appellant made support payments in accordance with an order of the Family Court, but lost his employment on January 9, 1978. He was thereafter denied unemployment insurance benefits and did not find other work until shortly before the return date of the instant application under section 454 of the Family Court Act to punish his alleged willful failure to obey that order. Although nonpayment during the intervening period was conceded, appellant was the only witness at the hearing and his account of efforts to regain employment was uncontradicted. We find it unnecessary to consider appellant’s constitutional arguments since, despite the prima facie evidence of willfulness arising from such nonpayment, the weight of the evidence plainly demonstrated that his failure to comply with the order was caused by financial inability. The finding of a willful disobedience under these circumstances cannot be sustained and the order appealed from should be reversed. Order reversed, on the law and the facts, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.